Opinion by
Rice, P. J.,
We do not think it was error to permit the witness to be asked the question specified in the first assignment. As we said in Fisher v. Ruch, ante, p. 240, it was a relevant preliminary inquiry, although it might not be the conclusive test of the defendants’ liability. We are also of opinion that there was ample evidence to warrant the submission of the question of negligence to the jury. As we have discussed that matter in the case above cited it will not be necessary to go over the same ground again. The case was submitted with instruc*250tions of which the defendant has no reason to complain, and does not complain. We find no error in the record, therefore the assignments of error are overruled and the judgment is affirmed.